Citation Nr: 0614278	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  02-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision.  In July 2003 
and October 2004, the Board remanded the appeal for further 
development.  In March 2005, a hearing was held before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that further development is warranted as 
certain action requested in the October 2004 Board remand has 
not been performed in full.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  In the previous 
remand, the Board found that additional relevant evidence had 
been submitted in August 2004 and it had not been reviewed by 
the agency of original jurisdiction (AOJ).  The evidence was 
not accompanied by a waiver of the veteran's right to have 
the evidence reviewed by the AOJ and thus remand to AOJ was 
necessary for consideration of the evidence.  Another remand 
is required because the requested review has not yet been 
conducted.  

The Board also finds that a medical opinion is required to 
determine the relationship, if any, between the current back 
disorder and symptoms noted in service.  Service medical 
records reflect that in August 1988, the veteran was seen for 
complaints of low back pain after an object fell on his back.  
The diagnosis was contusion of back.  Then in January 1990, 
he was seen for complaints of back pain on his right side as 
he was taking out the garbage; the assessment was muscle 
strain on the right lumbar side area.  The examination report 
at service discharge showed the spine was normal and on the 
Report of Medical History, the veteran answered "don't 
know" in response to the inquiry of recurrent back pain.    

An August 1997 VA clinical record noted that the veteran re-
injured his back at work pulling cable.  A September 2000 VA 
clinical record noted that in November 1999, the veteran fell 
down carrying boxes at work and re-injured his back.  The 
January 2001 VA spine examination report noted history of 
injury to lower back in 1990 with no residual of traumatic 
pathology and limbus vertebra, which as a developmental 
condition is not related to trauma.  Another VA clinical 
record dated in January 2001 noted an impression of 
degenerative changes in the lumbosacral spine with mild disc 
bulging at L4-5 with mild right foraminal and lateral recess 
narrowing.   

The Board has noted that the record contains opinions as the 
etiology of the veteran's current back disorder.  A VA 
clinical note dated in September 2001 noted the veteran's 
history of his service accident in which he was struck in the 
back.  This note included an opinion that the veteran's 
accident in service, as he described, "could be a 
significant contributing factor" to his current pain.  Also, 
after review of the veteran's service medical records, a note 
from G. I. Awerbuch, M.D. dated in March 2005 indicated that 
"it is at least as likely as not that the diagnosis of L4 
and T12 compression fractures and chronic back pain is the 
same condition that he suffered from while on active duty."  
The Board finds that these two opinions are inadequate.  Dr. 
Awerbuch does not provide any rationale for his opinion and 
the VA clinician does not indicate whether there was a review 
of the claims folder but merely recites the veteran's account 
of his service accident.  In addition, the VA physician 
phrased his opinion using the term "could be" which is 
somewhat equivocal and not adequate to support a claim for 
service connection.    

VA's duty to provide a medical examination or obtain a 
medical opinion is triggered only when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  A medical examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active naval, or air service; but (3) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, the Board believes that 
a medical opinion based upon a complete review of the claims 
folder is necessary in order to determine the etiology of the 
veteran's current back disability.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of the veteran's back disorder.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's current back 
disorder is related to the veteran's 
active service.  The examiner should 
reconcile his/her opinions with that of 
G.I. Awerbuch, M.D and the VA clinician.  
The rationale for all opinions expressed 
must also be provided.

2.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claims including 
consideration of all additional evidence 
submitted by the veteran since its April 
2004 supplemental statement of the case.  
If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






